—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The injuries sustained by plaintiff’s daughter were the result of the unanticipated actions of another student. The intervening acts of that student, not the alleged negligence of the attendance officer, were the proximate cause of the injuries sustained by plaintiff’s daughter (see, DeMunda v Niagara Wheatfield Bd. of Educ., 213 AD2d 975; Rock v Central Sq. *925School Dist., 113 AD2d 1008). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Summary Judgment.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.